318 So. 2d 341 (1975)
In re Walter T. LUCKIE, alias
v.
STATE.
Ex parte Walter T. Luckie.
SC 1407.
Supreme Court of Alabama.
September 4, 1975.
Anne M. Weiss, Montgomery, for petitioner.
No appearance for the State.
BLOODWORTH, Justice.
Petition of Walter T. Luckie for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Luckie, alias v. State, 55 Ala.App. 642, 318 So. 2d 337.
Writ denied.
HEFLIN, C.J., and FAULKNER, ALMON and EMBRY, JJ., concur.